Exhibit 10.15




EQUITRANS MIDSTREAM CORPORATION


2020 RESTRICTED STOCK AWARD AGREEMENT


Non-transferable




G R A N T T O


_________________________________________
(“Grantee”)


DATE OF GRANT: [•], 2020        
(“Grant Date”)


by Equitrans Midstream Corporation (the “Company”) of [_______] restricted
shares of the Company’s common stock (the “Common Stock”), pursuant to and
subject to the provisions of the Equitrans Midstream Corporation 2018 Long-Term
Incentive Plan (as amended from time to time, the “Plan”), and the terms and
conditions set forth in this award agreement (this “Agreement”).


The grant of restricted stock under this Agreement shall not be effective
unless, no later than 45 days after the Grant Date, (i) Grantee accepts the
restricted shares through the Fidelity NetBenefits website, which can be found
at www.netbenefits.fidelity.com, and (ii) to the extent Grantee is not already
subject to an agreement with the Company containing covenants regarding
confidentiality, non-solicitation, and if required by the Company,
non-competition, Grantee executes an agreement containing the applicable
covenants that is acceptable to the Company.


When Grantee accepts the restricted shares awarded under this Agreement through
the Fidelity NetBenefits website, Grantee shall be deemed to have (i)
acknowledged receipt of the restricted shares granted on the Grant Date (the
terms of which are subject to the terms and conditions of this Agreement and the
Plan) and copies of this Agreement and the Plan, and (ii) agreed to be bound by
all the provisions of this Agreement and the Plan.


TERMS AND CONDITIONS


1.Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan. In addition, and
notwithstanding any contrary definition in the Plan, for purposes of this
Agreement:


(a)
“Cause” means: (i) Grantee’s conviction of a felony, a crime of moral turpitude
or fraud or Grantee’s having committed fraud, misappropriation or embezzlement
in connection with the performance of Grantee’s duties; (ii) Grantee’s willful
and repeated failures to substantially perform assigned duties; or (iii)
Grantee’s violation of any provision of a written employment-related agreement
between Grantee and the Company or express significant policies of the Company.
If the Company terminates Grantee’s employment for Cause, the Company shall give
Grantee written notice setting forth the reason for Grantee’s termination not
later than 30 days after such termination.



(b)
“Good Reason” means Grantee’s resignation within 90 days after: (i) a reduction
in Grantee’s base salary of 10% or more (unless the reduction is applicable to
all similarly situated employees); (ii) a reduction in such Grantee’s annual
short-term bonus target by the greater of (A) 10% and (B) 5






--------------------------------------------------------------------------------





percentage points of such Grantee’s target bonus percentage, unless the
reduction is applicable to all similarly situated employees; (iii) a significant
diminution in Grantee’s job responsibilities, duties or authority; (iv) a change
in the geographic location of Grantee’s primary reporting location of more than
50 miles; and/or (v) any other action or inaction that constitutes a material
breach by the Company of this Agreement.
A termination by Grantee shall not constitute termination for Good Reason unless
Grantee first delivers to the General Counsel of the Company written notice: (i)
stating that Grantee intends to resign for Good Reason pursuant to this
Agreement; and (ii) setting forth with specificity the occurrence deemed to give
rise to a right to terminate for Good Reason (which notice must be given no
later than 90 days after the initial occurrence of such event). The Company
shall have a reasonable period of time (not less than 30 days) to take action to
correct, rescind or substantially reverse the occurrence supporting termination
for Good Reason as identified by Grantee. Failure by the Company to act or
respond to the written notice shall not be deemed to be an admission that Good
Reason exists.
(c)
“Pro Rata Amount” is defined in Section 4 of this Agreement.



(d)
“Qualifying Change of Control” means a Change of Control (as then defined in the
Plan) unless (i) Grantee’s Restricted Shares are assumed by the surviving entity
of the Change of Control (or otherwise equitably converted or substituted in
connection with the Change of Control in a manner approved by the Committee) or
(ii) the Company is the surviving entity of the Change of Control.



Notwithstanding Section 9.02 of the Plan, the consummation of the transactions
contemplated by (i) the Agreement and Plan of Merger, dated as of February 26,
2020, by and among the Company, EQM LP Corporation, LS Merger Sub, LLC, EQM
Midstream Partners, LP (the “Partnership”), and EQGP Services, LLC and (ii) the
Preferred Restructuring Agreement, dated as of February 26, 2020, by and among
the Company, the Partnership, and the investors set forth on Schedule I thereto,
will not constitute a Change of Control.
(e)
“Retirement” means Grantee’s voluntary termination of employment with the
Company and its Affiliates after Grantee has (i) a length of service of at least
ten (10) years and (ii) a combined age and length of service equal to at least
sixty (60) years. Grantee’s length of service will be determined by the Company,
in its sole discretion, based on the Company’s internal payroll records. For
purposes of this Section 1(e), service with EQT Corporation prior to November
13, 2018 shall be treated the same as service with the Company and its
Affiliates. The termination of Grantee’s employment by the Company shall not
qualify as Retirement.

(f)
“Restricted Period” means the period prior to the Vesting Date when the
Restricted Shares are subject to the restrictions imposed under Section 2.

(g)
“Restricted Shares” means the number of restricted shares awarded to Grantee on
the Grant Date as designated in the first paragraph of this Agreement.

(h)
“Vesting Commencement Date” means January 1, 2020.

(i)
“Vesting Date” is defined in Section 3 of this Agreement.

2.    Restrictions. Restricted Shares may not be sold, transferred, exchanged,
assigned, pledged, hypothecated or otherwise encumbered. The restrictions
imposed under this Section 2 shall apply to all shares of the Company’s Common
Stock or other securities issued with respect to Restricted Shares hereunder in
connection with any merger, reorganization, consolidation, recapitalization,
stock dividend or other change in corporate structure affecting the Common Stock
of the Company.


2



--------------------------------------------------------------------------------





3.    Vesting of Restricted Shares. Except as may be otherwise provided below,
including in Section 4, or under any written employment-related agreement with
Grantee (including any confidentiality, non-solicitation, non-competition,
change of control or similar agreement, as required by the Company), if any,
100% of the Restricted Shares will vest and become non-forfeitable (and the
restrictions imposed on the Restricted Shares under Section 2 will expire) on
the third anniversary of the Vesting Commencement Date, provided Grantee has
continued in the employment of the Company and/or its Affiliates through such
date. Any date on which the Restricted Shares vest shall be considered a
“Vesting Date.”
Notwithstanding anything to the contrary in this Agreement, if Grantee’s
employment is terminated and such termination is voluntary, including a
Retirement, and Grantee remains on the board of directors of the Company or any
Affiliate of the Company whose equity is publicly traded on the New York Stock
Exchange or the NASDAQ Stock Market following such termination of employment,
Grantee shall be treated as employed for purposes of this Agreement as long as
Grantee remains on such board of directors, in which case any references herein
to Grantee’s employment shall be deemed to include his or her continued service
on such board.
4.    Acceleration / Forfeiture in the Event of a Change in Status.
(a)
Notwithstanding Section 9 of the Plan, in the event that following a Change of
Control that is not a Qualifying Change of Control, (i) Grantee’s employment is
terminated without Cause or (ii) Grantee resigns for Good Reason, in each case
prior to the second anniversary of the effective date of the Change of Control,
the Restricted Shares will vest, each provided Grantee has continued in the
employment of the Company and/or its Affiliates through such date.

As a condition to the vesting of any Restricted Shares pursuant to Section 4(a)
above, Grantee will be required to execute and not revoke a full release of
claims in a form acceptable to the Company within 30 days of the termination or
resignation, as applicable. Failure to satisfy this condition will result in
forfeiture of such Restricted Shares.
(b)
Except as provided in Section 4(a) above, if Grantee’s termination is due to
Grantee’s death or Disability, 100% of the Restricted Shares will vest, provided
Grantee has continued in the employment of the Company and/or its Affiliates
through such date.

As a condition to the vesting of any Restricted Shares pursuant to Section 4(b)
above, Grantee (or Grantee’s estate or beneficiary) will be required to execute
and not revoke a full release of claims in a form acceptable to the Company
within 30 days of the termination. Failure to satisfy this condition will result
in forfeiture of such Restricted Shares.
(c)
Except as provided in Section 4(a) above, if Grantee’s termination is due to
Grantee’s Retirement, a pro rata portion of the Restricted Shares will vest (the
number of Restricted Shares then vesting is defined as the “Pro Rata Amount”),
provided Grantee has continued in the employment of the Company and/or its
Affiliates through such date. The Pro Rata Amount shall equal the total number
of Restricted Shares granted pursuant to this Agreement multiplied by a
fraction, the numerator of which is the number of months of continuous
employment with the Company and/or an Affiliate from the Vesting Commencement
Date through the date of Grantee’s Retirement and the denominator of which is
36. When determining the Pro Rata Amount, Grantee shall be considered to have
been employed with the Company and/or an Affiliate for a full calendar month so
long as Grantee is employed by such entity for at least one day during such
calendar month.

As a condition to the vesting of any Restricted Shares pursuant to Section 4(c)
above, Grantee will be required to execute and not revoke a full release of
claims in a form acceptable to the Company within 30 days of the termination.
Failure to satisfy this condition will result in forfeiture of such Restricted
Shares.


3



--------------------------------------------------------------------------------





(d)
Except as may be otherwise provided under any written employment-related
agreement with Grantee, if any, in the event Grantee’s employment terminates for
any other reason at any time prior to the applicable Vesting Date, all of
Grantee’s Restricted Shares will immediately be forfeited without further
consideration or any act or action by Grantee. For purposes of clarity, in the
event Grantee’s employment is terminated other than for performance reasons, the
Committee may determine that all or a portion of the Restricted Shares shall
vest upon Grantee’s termination.

5.    Delivery of Shares. The Restricted Shares will be registered in the name
of Grantee as of the Grant Date and may be held by the Company during the
Restricted Period in certificated or uncertificated form. If a certificate for
Restricted Shares is issued during the Restricted Period, such certificate shall
be registered in the name of Grantee and shall bear a legend in substantially
the following form (in addition to any legend required under applicable state
securities laws): “This certificate and the shares of stock represented hereby
are subject to the terms and conditions (including forfeiture and restrictions
against transfer) contained in a Restricted Stock Award Agreement between the
registered owner of the shares represented hereby and Equitrans Midstream
Corporation. Release from such terms and conditions shall be made only in
accordance with the provisions of such Award Agreement, copies of which are on
file in the offices of Equitrans Midstream Corporation.” To the extent the
Company’s shares are certificated, stock certificates for the shares, without
the first above legend, shall be delivered to Grantee or Grantee’s designee upon
request of Grantee after the expiration of the Restricted Period, but delivery
may be postponed for such period as may be required for the Company with
reasonable diligence to comply, if deemed advisable by the Company, with
registration requirements under the Securities Act of 1933, listing requirements
under the rules of any stock exchange, and requirements under any other law or
regulation applicable to the issuance or transfer of the Restricted Shares.


6.    Dividends. If the record date for regular dividends or special dividends
with respect to the Company’s Common Stock (whether made in cash or stock,
unless made in accordance with any shareholder rights plan or similar
arrangement) occurs during the period commencing on the Vesting Commencement
Date through and including the Vesting Date, the cumulative amount of all
regular and special dividends paid during such period on the Grantee’s
Restricted Shares shall be held and the Grantee shall accrue a right to receive
a cash payment in respect of such dividends. Any cash payment owed to Grantee
pursuant to this Section 6 shall be subject to the same time-vesting conditions
and transfer restrictions as apply to the Restricted Shares with respect to
which it relates.


7.    Voting Rights. Grantee shall be entitled to vote the Restricted Shares.


8.    Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of this award. With respect to
withholding required upon any taxable event arising as a result of this award,
the employer shall satisfy the tax withholding required by withholding shares of
Common Stock having a Fair Market Value as of the date that the amount of tax to
be withheld is to be determined equal to the amount of tax required to be
withheld. The obligations of the Company under this Agreement will be
conditional on such payment or arrangements, and the Company and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to Grantee.


9.    Plan Controls. This Agreement and Grantee’s rights hereunder are subject
to all the terms and conditions of the Plan and such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to interpret and administer the Plan
and


4



--------------------------------------------------------------------------------





this Agreement, and to make all decisions and determinations as it may deem to
be necessary or advisable for the administration thereof, all of which shall be
final and binding upon Grantee and the Company. In the event of any actual or
alleged conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.
Any conflict between this Agreement and the terms of a written
employment-related agreement with Grantee effective on or prior to the Grant
Date shall be decided in favor of the provisions of such employment-related
agreement.


10.    Recoupment Policy. The award of Restricted Shares and any amounts paid to
Grantee hereunder, and any cash or other benefit acquired on the sale of shares
of Common Stock distributed hereunder, shall be subject to the terms and
conditions of the Equitrans Midstream Corporation Compensation Recoupment
Policy, effective June 17, 2019, as may be amended or restated from time to
time, to the extent such policy is applicable to Grantee and the Restricted
Shares. A copy of such policy is available upon request from the Company's
Corporate Secretary.
11.    Relationship to Other Benefits. The Restricted Shares shall not affect
the calculation of benefits under the Company’s or its Affiliates’ qualified
retirement plans or any other retirement, compensation or benefit plan or
program of the Company or its Affiliates, except to the extent specifically
provided in such other plan or program. Nothing herein shall prevent the Company
or its Affiliates from maintaining additional compensation plans and
arrangements.


12.    Amendment. Subject to the terms of the Plan, this Agreement may be
modified or amended by the Committee; provided that no such amendment shall
materially and adversely affect the rights of Grantee hereunder without the
consent of Grantee. Notwithstanding the foregoing, Grantee hereby expressly
agrees to any amendment to the Plan and this Agreement to the extent necessary
to comply with applicable law or changes to applicable law (including, but not
limited to, Code Section 409A) and related regulations or other guidance and
federal securities laws.
13.    Successor. All obligations of the Company under the Plan and this
Agreement, with respect to the Restricted Shares, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.
14.    Applicable Law. This Agreement shall be governed by and construed under
the laws of the Commonwealth of Pennsylvania without regard to its conflict of
law provisions.


15.    Notice. Except as may be otherwise provided by the Plan or determined by
the Committee and communicated to Grantee, notices and communications hereunder
must be in writing and shall be deemed sufficiently given if either
hand-delivered or if sent by fax or overnight courier, or by postage paid first
class mail. Notices sent by mail shall be deemed received five business days
after mailed, but in no event later than the date of actual receipt. Notices
shall be directed, if to Grantee, at Grantee’s address indicated by the
Company’s records or, if to the Company, at the Company’s principal executive
office, Attention: Manager, Compensation and Benefits.


16.    Dispute Resolution. Any dispute regarding the payment of benefits under
this Agreement or the Plan shall be resolved in accordance with any dispute
resolution procedures of the Company, to the extent such procedures are
applicable to the Plan and this award. A copy of any such procedures will be
available upon request or made available on the Fidelity NetBenefits website,
which can be found at www.netbenefits.fidelity.com.


5



--------------------------------------------------------------------------------





17.    Tax Consequences to Grantee. It is intended that: (i) until the
applicable Vesting Date occurs, Grantee’s right to payment for an award under
this Agreement shall be considered to be subject to a substantial risk of
forfeiture in accordance with those terms as defined or referenced in Sections
83(a), 409A and 3121(v)(2) of the Code; and (ii) until the award vests on the
applicable Vesting Date, Grantee shall have merely an unfunded, unsecured
promise to receive such award.
18.    Plan and Company Information. Grantee may access important information
about the Company and the Plan through the Company’s website. Copies of the Plan
and Plan Prospectus can be found by logging into the Fidelity NetBenefits
website, which can be found at www.netbenefits.fidelity.com, and clicking on the
“Stock Plans” tab and then following the prompts to the Plan documents. Copies
of the Company’s most recent Annual Report on Form 10-K, Proxy Statement and
other information generally delivered to the Company’s shareholders can be found
at www.equitransmidstream.com by clicking on the “Investors” link on the main
page and then “Financial Filings” and “SEC Filings.” Paper copies of such
documents are available upon request made to the Company’s Corporate Secretary.


6

